IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                                       No. 06-50558                           September 10, 2007

                                                                            Charles R. Fulbruge III
                                                                                    Clerk
LA THEASA STEVENS

                                                  Plaintiff - Appellant
v.

THE CITY OF AUSTIN; ET AL

                                                  Defendants

THE CITY OF AUSTIN

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for Western District of Texas, Austin


Before DAVIS, BARKSDALE and PRADO, Circuit Judges.
PER CURIAM:*


              AFFIRMED. See 5th Circ. Loc. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.